Cole, J.
The sole question in this case is, whether the sale made by the commissioners was invalid by reason of the mistake in the notice of sale. The published notice stated that the mortgaged premises would be offered for sale, and sold to the highest bidder, at the office of the secretary of state, at the capitol in Madison, on the 6th day of December, A. D. “1761,” unless sooner redeemed according to law. The notice was dated September 5, 1861. The mistake consisted in stating that the sale would take place on the 6th of December, “1761,” instead of 1861. It seems to us that this mistake could have misled no one. It was an *479impossible day— a day of the past century. The notice pointed to a sale to take place in the future. In reading the whole notice no one conld be in doubt as to when the sale would take place. If the mistake had been of such a nature that any one conld have been misled by it, or such as to render the day upon which the sale was to be made doubtful or uncertain, there would be ground for holding that it invalidated the sale. But the mistake was evidently not of that character. Had the notice stated that the sale would take place on the 6th of December, ’ 61, we think it would have been sufficient. The place, the day of the month, and the month being designated, no one would be misled as to the year when stated in that manner. It seems to us that this case is clearly distinguishable from Miller v. Hull, 4 Denio, 104 ; Van Slyke v. Sheldon, 9 Barb. 278 ; King v. Duntz, 11 id. 192; and other cases of that character in New York, to which we were referred by the counsel for the defendant, 'in support of the position that the sale made by the commissioners was void.
By the Qourt. —The judgment of the circuit court is affirmed.